Citation Nr: 1430195	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-47 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran was a member of the United States Army Reserve with a period of active duty for training (ACDUTRA) from August 1966 to December 1966.  He had additional periods of ACDUTRA service prior to his completion of service in August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim of service connection for a back disorder that was denied in a June 1989 Board decision.  The Veteran contends that he did not know he had a cracked bone in his back prior to his entry into service, and in 1966, following a grueling basic training, his back problems became worse.  When he reported it to his Commanding Officer, he stated that he was then sent to McAlester Army Ammunition Plant for medical care and x-rays found him to have additional cracked bones in his back.   

A review of the claims file indicates that in August 1982, the RO requested all medical records from the Veteran's active duty and ACDUTRA service.  However, the only service treatment records contained in the claims file relate to the Veteran's period of ACDUTRA from August 1966 to December 1966.  There is a June 1969 Report of Medical History for retention, in which the Veteran indicated that he had a "slipped disc," but no other records subsequent to December 1966 are contained in the claims file.  As the Veteran has alleged treatment for his back while in the Army Reserve, and the record indicates that the Veteran was a member of the Army Reserve and had some additional periods of active duty up until his discharge in August 1971, a remand is required to request any outstanding service treatment records.  

Further, to ensure a complete record, the Veteran's complete service personnel record should be requested.  It is possible that the Veteran's service personnel records could contain information could contain information relevant to his claim.

The Board makes no finding as to whether the Veteran has submitted new and material evidence to reopen the previously denied claim.  This remand is necessary because the law requires that VA obtain all available U.S. Government records when processing applications for VA benefits.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate U.S. Army Reserve Records Depository and obtain ALL SERVICE PERSONNEL RECORDS, AND SERVICE TREATMENT RECORDS FROM THE VETERAN'S SERVICE WITH THE U.S ARMY RESERVE.  Conduct any other development, including contacting any other government records repositories that may have the Veteran's service treatment records and service personnel records.  Document for the record all actions taken, including all government records repositories that were contacted and why. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


